Case 7:20-cv-01399-NSR Document 1-56 Filed 02/18/20 Page 1 of 8




                 EXHIBIT CCC
FILED: ROCKLAND COUNTY CLERK 01/10/2020 08:42 AM                                                                                                                                      INDEX NO. 030222/2020
NYSCEF DOC. NO. 1Case                    7:20-cv-01399-NSR Document 1-56 Filed 02/18/20 Page 2 of NYSCEF:
                                                                                        RECEIVED  8       01/10/2020




         SUPREME               COURT          OF THE STATE                OF NEW YORK


         COUNTY            OF ROCKLAND


         -------------------                             --------------------------------X


          In the       Matter       of the          Application           of                                 :

          Grace        Baptist        Church          of Nanuet                                                                       VERIFIED            PETITION

          For Approval              to Sell Real           Property
          Pursuant          to Not-for-Profit                 Corporations               Law

          §§510-511             and      Religious         Corporations                Law     §12                                     Index       No.                                                :
          ---------------------------------------                                               ------X

          TO:            SUPREME               COURT          OF THE STATE               OF NEW YORK




          Petitioner,           Grace         Baptist      Church         of Nanuet,             by Charles           Reuben,         Chairman            of the     Board       of Trustees          of the

          corporation,             for      its Verified          Petition       herein         respectfully          alleges:




                  1.     The      name         of the      corporation            is Grace           Baptist       Church         of Nanuet.             Grace     Baptist       Church       of Nanuet


                         was      formed            in 1947        by merger            of the       Nanuet         Baptist       Church       and       the     Hempstead          Baptist         Church,


                         a/k/a        the     First     Baptist       Church          of Suffern.           The     original       name        of the      corporation           was    Grace


                         Conservative                 Baptist       Church        of Nanuet            and       Suffern.        By certificate            dated      May      7, 1958,       the     name


                         of the        corporation              was    changed           to Grace           Conservative             Baptist        Church.          By certificate         dated


                         September               18, 1995,          the        name     of the        corporation            was     changed         to Grace          Baptist      Church      of


                          Nanuet.            Copies        of the     certificate             of incorporation,                certificates         of name          change       and   a copy        of the


                          corporation's               by-laws,        as amêñded,                are attached               as Exhibit        A.


                  2.     The      address            of the     corporation's             principal          location          is 20 Demarest              Ave.,      Nanuet,       New      York


                          10954.


                  3.      The     corporation              was      formed            under     the       Religious         Corporations            Law.


                  4.      The     names          and     home         addresses           of the       corporaticñ's               officers        and    trustees       are     attached       as


                          Exhibit        B.




                                                                                                          1 of 7
FILED: ROCKLAND COUNTY CLERK 01/10/2020 08:42 AM                                                                                                                                              INDEX NO. 030222/2020
NYSCEF DOC. NO. 1Case           7:20-cv-01399-NSR Document 1-56 Filed 02/18/20 Page 3 of NYSCEF:
                                                                               RECEIVED  8       01/10/2020




            5.    The      corporation               s activities            consist         of the        plYJlnotion            of the        Baptist      Christian           faith        by public          and


                  private       worship,             religious            education           and       social       action.


             6.   The      corporation               has owned                  its house        of worship              at 22 Demarest                    Avenue,         Nanuet,            NY since           1950.


                  The      house       of worship,                buildings            and     grounds             at the        present        location           are very           large       and    suited


                  the     corporation             at times              when        the      congregation                was      much          larger      than       it is today,            Because           the


                  size of the          congregation                    had       been      reduced           over        time,        and     because         the      cost      to maintain               the


                  buildings          and      grounds             has increased                  over      time,      the       Trustees         determined               that        it was       no longer



                  economically                feasible           for      the     corporation              to own          and        occupy         the   Demarest              Ave.       location.            As a



                  result,      in December,                  2017,          the     corporation              leased            property         located        at 60 E. Madison                     Ave.,        Pearl



                  River,      NY and          relocated                its house          of worship              to the        Pearl        River     location.         A copy          of the         said


                  rental      agreenlellL               is attached               as Exhibit          C.    In addition,               the    Trustees            made         a dec!s!on,           ratified         by


                  the     congregation,                 to sell all of the                 Nanuet           property,


             7.   After      investigating                 the     matter,          the      corpvl        dliun     decided            to list the         property            for     sale with             a local


                  real      estate         broker,         Rand         Commercial.                In 2018,          Rand         Commercial                listed      and      marketed               the



                  property           for     sale.      Thereafter,                Rand       Commercial                 procured             a buyer,        Ateres           Bais Yaakov,              that


                  executed           a contract              with         the     corporation              for     purchase             of the       I i vpeity.         After        the     contract           with


                  Ateres        Bais Yaakov                was         terminated             in May,            2019,      as described                in paragraph              23 hereinafter,                    Rand


                  Commercial                 relisted        the        prvpei         ~y and      solicited          new        offers,        After       the      I-ropei      ~y was          relisted,


                  several        inquiries           and         offers         were      received,          none         of which            matched          or exceeded                  the    offer        of


                  54,550,000.00                 made             by the         Town       of Clarkstown.                   As of the           date       of this      Petition,           the     highest          offer


                  received           has been              the     offer        of $4,550,000.00                    from        the     Town         of Clarkstown.


             8.   By this       petition,            the     corporation                seeks       approval             for     the    sale     of real       property           owned            by the


                  corporation,                namely,            premises              located        at 20 Demarest                    Ave.,        22 Demarest               Ave.,        24 Demarest



                  Ave.,       26 Demarest                  Ave.        and      9 Highview              Ave.,       Nanuet,            NY (Section           64, Block            I, Lots 46, 47, 48, 50




                                                                                                        2 of 7
FILED: ROCKLAND COUNTY CLERK 01/10/2020 08:42 AM                                                                                                                                             INDEX NO. 030222/2020
NYSCEF DOC. NO. 1Case           7:20-cv-01399-NSR Document 1-56 Filed 02/18/20 Page 4 of NYSCEF:
                                                                               RECEIVED  8       01/10/2020




                   and    51) to the           Town       of Clarkstown                     (hereinafter                the      "Purchaser")              for     the     sum      of $4,550,000.00.


                   Copies       of the        vesting      deeds            to the          said        real    property          are attached               as Exhibit            D. A copy           of the


                   contract       of sale        is attached                as Exhibit             E.


             9.    Paragraph           4(a)     and      paragraph                 1 of the          rider       to the        contract          of sale         describe          three


                   cchtingêñcies/conditions                            precedent               to closing,              namely,        (i) passage               of a resolution              by the


                   Clarkstown           Town          Board      authorizing                  the        purchase,             (ii) passage         of a negative                  SEQRA       declaration



                   by the      Clarkstown             Town           Board          and      (iii)      passage          of a resolution              by the           Clarkstown            Town       Board



                   authorizing           the     Town      of Clarkstown                      to issue           a bond          to finance          the      purchase,             which       bonding


                   resolution          would       be subject                to a permissive                     referendum                and     estoppel            period.         All three


                   resolutions          were       passed            by the         Clarkstown                  Town          Board     on November                    7, 2019.            Copies      of the


                   said     resolutions          are attached                  as Exhibit                F. The         permissive           referendum                  and    estoppel          period


                   expired       January          9, 2020        without              any       objections               having        been       filed.          As of the         date      of this



                   Petition,       all contingencies                       in the     contract             of sale        have        been       satisfied          and     Purchaser           has advised


                   that     Purchaser           is pr epared               to close          the        transaction              immediately               upon          receipt      of approval              by this


                   Court.       The     time      of the        essence              language              contained             in paragraph                8 of the          contract        of sale         has


                   been       rendered           moot      due         to the        satisfaction                    of all contingencies.


             10.   The      appraised          value      of the            said     real      property               is $4,665,000.00.                 A copy            of an appraisal              of the


                   church        property         (22-26         Demarest                   Ave.        and     9 Highview             Ave.)      and        a copy         of an appraisal             of the


                   parsonage           (20      Demarest              Ave.)         are attached                 as Exhibit           G.


             11.   Although           the     contract         price         of $4,550,000.00                          is 2.47%       lower        than       the      appraised            value,      the


                   corporation              accepted           the     offer        of $4,550,000.00                       because           (i) it was          the      highest      and      best     offer



                   received,          (ii) it was        not    subject             to traditional                    lender      financing,         (iii)    the        purchaser          was      willing      to


                                                                     is"
                   accept       the     property          "as               and      (iv)     it was           not     subject        to any due             di|igéñce          by the       purchaser.




                                                                                                         3 of 7
FILED: ROCKLAND COUNTY CLERK 01/10/2020 08:42 AM                                                                                                                                            INDEX NO. 030222/2020
NYSCEF DOC. NO. 1Case          7:20-cv-01399-NSR Document 1-56 Filed 02/18/20 Page 5 of NYSCEF:
                                                                              RECEIVED  8       01/10/2020




             12.   The    corporation               has no major                 debts         and/or         liabilities,          the    total     debts/!iabilith                  of the


                   corporation              being      less than            $10,000.00.                 The full          financial        status      of the      corporation                is set forth           in


                   the    financial          reports         attached            as Exhibit            H.


             13.   The    consideration                to be received                   by the         corporation               consists          of all cash         in the     amount            of


                   $4,550,000.00               at closing           of title.


             14.   The    corporation               will     use part           of the         consideration                  to pay the           expenses        of closing,              which


                   expenses           are set forth               in Exhibit           I, attached.                Beyond        said      expenses           of closing,             the    corporation


                   has no specific              plan        for    the    use of the              net       proceeds            of the      sale.     In general,           the        intention          of the


                   corperaticii             is to locate           and      purchase             a new             house       of worship            in the     same       geographic               area      as its


                   present        location.            In addition,              the     net     proceeds              will     be used        to pay (i) any operational                           deficit     of


                   the    corporation               and      (ii) expenses              in furtherance                    of the      mission         of the     corporation.


             15.   The     corporation               proposes            that     the      sum         of $1,000,000.00                    be set aside          from       the        consideration


                   received        at closing              and     held      in escrow             by Freeman                  & Loftus        RLLP, attorneys                  for    the    corporation.


                   Said sum           shall    be reserved                for    the      acquisition                and/or         renovation          of a future             house         of worship.


                   Said    sum        shall    remain             in escrow            until     the     corporation                obtains         further      order       of the          Court



                   approving           and/or          directing            its use.


             16.   Dissolution              of the     corporation                is not        being         contemplated                 by its membership.


             17.   The     consideration                   to be received               in the         sale        is fair    and     reasonable              to the     corporation.                In



                   addition,          the     purposes             of the        corporation                will      be promoted              by the         transaction              in that      it will


                   provide        funds        to finance             the       general          purposes              of the       corporation           stated        in paragraph                 12, above.


             18.   The     sale    transaction               was      duly       recommended                        and       authorized            by a vote      of the         Trustees           at a



                   mêêtiiig        duly       called         and    held        on October               20, 2019.              There       are 4 Trustees               of the         corporation            and


                   all 4 Trustees              were         present         at the        said     meeting,               constituting             a quorum.             All 4 Trustees               voted        in




                                                                                                    4 of 7
FILED: ROCKLAND COUNTY CLERK 01/10/2020 08:42 AM                                                                                                                                          INDEX NO. 030222/2020
NYSCEF DOC. NO. 1Case             7:20-cv-01399-NSR Document 1-56 Filed 02/18/20 Page 6 of NYSCEF:
                                                                                 RECEIVED  8       01/10/2020




                   favor      of the      sale transaction                  and     0 Trustees              voted       against.           A certified           copy      of the        Trustees


                   resolution          is attached             as Exhibit         J.


             19.   A meeting           of the       membership                was       duly      called        and      held        on October             20, 2019.            There       are     28


                   members           of the       corporation.                10 members                 of the        corporation               are     required         for     a quorum.               17


                   members           attended            the     said      meeting,            constituting             a quorum.                16 members               voted          in favor        of the


                   sale    transaction,            0 members                voted        against        the     sale transaction                   and      1 member              abstained              from


                                                                               members'
                   voting.        A certified          copy       of the                              resolution             is attached            as Exhibit           K.


             20.   The     corporation            does         not    have        a denominational                     governing            body        from       which         approval           is


                   required         for    the    sale      of property             described            herein.


             21.   The     sale    transaction              is an arms-length                   transaction             and         none       of the      trustees,          officers,         employees


                   or members              of the      corporation                or their          relatives         will     receive          a direct       or iridirect         financial            benefit


                   as a result         of the       transaction              or distribution                of the       proceeds.


             22.   No approval             is required            from       any other              government                agency.


             23.   There       was      a previous             application             to the                          General            and     the      Court    for       approval          to sell         22-
                                                                                                     Attorney


                   26 Demarest              Ave.       and      9 Highview              Ave.     to Ateres            Bais Yaakov,               an Education                 Corporation.                20


                   Demarest            Ave.      was     not      part      of the       proposed             sale to Ateres                Bais Yaakov.               Said      prior      application


                   was       assigned         Index      No. 030934/2019                       and      approval             for    the    sale     was        granted         by Hon.          Paul      I.


                   Marx.          A copy      of the        Order          of Judge       Marx         is attached                 as Exhibit         L. After      approval              was     granted,


                   on May          16, 2019,          the      contract        of sale         was      terminated                  by Ateres           Bais Yaakov.             Copies         of the


                   termination             notice        from        the    attorney           for     Ateres         Bais Yaakov               and     corifirmirig            letter     from          Freeman


                   & Loftus          RLLP are attached                     as Exhibit          M.


             24.   The       corporation            is not      insolvent           and    will       not     become               insolvent        as a result           of the         transaction.


             25.    No persons            or entities           having        a legal       or monetary                  interest          in the       sale     have      raised,         or have         a


                    reasonable            basis     to raise,         objections           to the           transaction.




                                                                                                    5 of 7
FILED: ROCKLAND COUNTY CLERK 01/10/2020 08:42 AM                                                                                                                  INDEX NO. 030222/2020
NYSCEF DOC. NO. 1Case                  7:20-cv-01399-NSR Document 1-56 Filed 02/18/20 Page 7 of NYSCEF:
                                                                                      RECEIVED  8       01/10/2020




         WHEREFORE,                 petitioner       respectfully        requests           that   the     Court     approve      the     sale of real     property      by Grace
          Baptist      Church        of Nanuet,           a religious        corporation,          pursuant        to the     Religious     Corporations          Law    §12.



          IN WITNESS            WHEREFOR,                the   corporation         has caused            this   Petition     to be executed        this       /         day   of

         January,           2020.




                                                                                                                            Charles     Reuben,    Chairman




          Patrick      J. Loftus,       Esq.

          Freeman           & Loftus,        RLLP

          4 Laurel          Road

          New       City,    New      York       10956

          845-634-0888

          flmattvs@aol.com




                                                                                               6 of 7
FILED: ROCKLAND COUNTY CLERK 01/10/2020 08:42 AM                                                                                                                              INDEX NO. 030222/2020
NYSCEF DOC. NO. 1Case                     7:20-cv-01399-NSR Document 1-56 Filed 02/18/20 Page 8 of NYSCEF:
                                                                                         RECEIVED  8       01/10/2020




          Verification



          STATE       OF NEW YORK                      )
                                                    ss

          COUNTY          OF ROCKLAND)



          Charles        Reuben,           being       duly       sworn,         deposes         and      says:



          I am the        Chairman            of the            Board     of Trustees            of Grace          Baptist       Church     of Nanuet,       the   corporation           named

          in the    above          Petition         and         make      this    verification            at the     direction       of its Board       of Trustees.         I have      read    the

          foregoing            Petition       and      know        the     contents          thereof         to be true          of my own          knowledge,      except       those

          matters        that      are     stated          on information              and       belief     and      as to those          matters     I believe    them      to be true.




                                                                                                                                     Charles        Reuben



          Sworn       to before            me this

          day   of January,               2020




            O ARY PUBLIC




                            KAREN AZZARI

           Notary        Public,      State        of New          York
                         No.     01A26144831
            Qualified            in Rockland
                                                           County
             Term     expires         April                20
                                                 24,




                                                                                                          7 of 7
